Citation Nr: 1504814	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a skin disorder to include chloracne, to include as due to exposure to herbicides.
 
2. Entitlement to a compensable evaluation for service-connected acne of the face and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These claims were remanded most recently in December 2012 and August 2013 for further development.  This is a virtual file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the prior remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriguez, 22 Vet App. 295 (2008); Bernard v. Brown, 4 Vet. App. 384 (1993).

Reviewing the history of this case, the December 2012 Board remand directed the RO/AMC to afford the Veteran additional VA examination by a VA dermatologist that had not examined the Veteran before to determine the nature and extent of his service-connected acne skin condition; and to allow the VA examiner to identify any other skin pathology, and to offer an opinion as to its etiology.  The Veteran underwent an additional VA examination in March 2013; however, the examiner was the same examiner who conducted the October 2010 VA examination and authored the inadequate July 2012 opinion.  Additionally, the March 2013 VA examiner failed to clarify whether there was an additional skin disorder manifested other than acne by making an unfinished statement indicating the "Vet claims chloracne although." The examiner reported no diagnosis but noted evidence of urticarial lesions in a picture provided by the Veteran. 

Additionally, the December 2012 Board remand requested that the Veteran have the opportunity to be examined during an outbreak of his service-connected acne.  The RO was to wait 6 months for notification from the Veteran of a current outbreak, and, if not notified in that time, was then to schedule the Veteran for an additional VA examination.  The RO scheduled the Veteran for a VA examination only three months after the December 2012 remand, and the Veteran had no current symptoms at that time. In an August 2013 remand, the Board found that the RO failed to properly schedule an appointment when the Veteran was having an outbreak as requested in the December 2012 remand.  As such, this claim was remanded AGAIN for further development, to specifically include, if the Veteran did not report for any examination scheduled, that the RO/AMC must send the entire claims folder to a dermatologist who has not already examined the Veteran for the requested opinion above.

After this August 2013 remand, the Veteran was scheduled for multiple examinations in August 2013, including a skin examination, and informed that it was his responsibility to inform the VA when this disability next manifested.  He failed to show for examinations in September 2013.  However, in an October 2013 report of contact, the examiner indicated that he missed his prior appointment because he was out of town, and asked that it be rescheduled.  His examination was rescheduled in November 2013 or December 2013, however, he failed to report for that examination as well.  Voice mails were left to the Veteran in December 2013; however, no response was received.  There is a further December 2013 report of contact with the examination coordinator at the Bronx VAMC who said that the Veteran cancelled his examination and had told him he wasn't going to do the examination, and that the Veteran was a frequent "no show".

The Board is somewhat unconvinced that the Veteran was ever notified of the rescheduled examination, as there is no letter in the record indicating that, nor is there actual evidence from the Veteran indicating his cancellation of that examination.  Even more importantly, however, the prior remand clearly stated that, if the Veteran did not report for any examination scheduled pursuant to this remand, the RO/AMC must send the entire claims folder to a dermatologist who has not already examined the Veteran for the requested opinion.  There is simply no evidence that the RO made any attempt to obtain such an opinion.

A Remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id.  As there is not clear evidence in the record that the Veteran was informed of the rescheduling of this examination, and as the Veteran's claims folder was not sent for a requested opinion, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall again notify the Veteran in writing that it will provide the Veteran with a medical examination for his service-connected skin disability when it next manifests, but that it is his responsibility to inform VBA when the disability manifests.  The Veteran should be informed that if he has not contacted the RO/AMC indicating his skin disability has manifested within six months of the date of the remand notice, then he will be scheduled for a VA examination at the next available time. 

2. Thereafter, the RO/AMC shall provide the Veteran with a medical examination by a dermatologist who has not already examined the Veteran either before six months from the notice above (if an outbreak is reported) or after six months (if no outbreak is reported) to determine the nature and extent of his service-connected acne disability, and the nature, extent, and etiology of his claimed chloracne disorder.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims files, and this remand must be made available to the examiner for review, and the examination report should be reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

With respect to the Veteran's service connected acne of the face and neck, the examiner shall provide a description, to the best of his or her ability, of:

 a) Veteran's current skin disability condition including percentages of area of the body affected by the condition being evaluated [This should include discussion of the percentage exposed part of body affected and percentage of the total body affected (exposed and unexposed parts of the body combined)]; 

b) the consistency and type of therapy used to treat the condition, particularly whether corticosteroids or other immunosuppressive drugs are used; 

c) and the total duration of time that therapy to treat the condition is used during the last 12 month period.

For any other skin conditions identified, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology:

a) had its onset during active service or is in any was etiologically related to the Veteran's military service, to include herbicide exposure;

b) is etiologically related to skin condition that was noted in the 1971 rating decision and described as manifested by a papular rash on the face and neck with pustules;

 c) is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
3. If the Veteran does not report for any examination scheduled pursuant to this remand, the RO/AMC must note that in writing, and send the entire claims folder to a dermatologist who has not already examined the Veteran for the requested opinion above.  The RO MUST include a copy of the letter sent to the Veteran informing him of the date of his examination, in the Veteran's claim file.
 
4. To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5. After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




